FILED
                               NOT FOR PUBLICATION                          SEP 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



BLAS CASTILLO-TAPIA; et al.,                       No. 10-73313

               Petitioners,                        Agency Nos. A075-709-088
                                                               A075-709-089
  v.                                                           A075-709-090

ERIC H. HOLDER, Jr., Attorney General,
                                                   MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Blas Castillo-Tapia, Maria Del Carmen Lopez, and Eymard Roman Castillo

petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen based on ineffective assistance of counsel. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, and review de novo claims of due process violations.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the

petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen on the ground that petitioners failed to establish that the actions of their

former representatives may have affected the agency’s hardship determination.

See id. at 793-94 (a petitioner must establish prejudice to prevail on an ineffective

assistance claim).

      In light of our disposition, we need not address petitioners’ remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                     10-73313